UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 7, 2011 ASB BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or other jurisdiction of incorporation or organization) 001-35279 (Commission File Number) 45-3463413 (IRS Employer Identification No.) 11 Church Street, Asheville, North Carolina 28801 (Address of principal executive offices) (Zip Code) (828) 254-7411 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 7, 2011, ASB Bancorp, Inc. (the “Company”), the proposed stock holding company for Asheville Savings Bank, S.S.B. (the “Bank”), issued a press release announcing that it has received all regulatory approvals required to consummate the Bank’s mutual to stock conversion and the Company’s related subscription and community offering.The conversion and offering are expected to be completed on October 11, 2011 and the closing of the transaction is subject to the satisfaction of customary closing conditions. A copy of the press release is attached as Exhibit 99.1 and incorporated by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits NumberDescription 99.1Press Release dated October 7, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. ASB BANCORP, INC. Date: October 7, 2011 By: /s/Suzanne S. DeFerie Suzanne S. DeFerie President and Chief Executive Officer
